Citation Nr: 1432352	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-29 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board previously remanded this matter for VA examinations in November 2010,  November 2011 and February 2013.  Pursuant to the November 2010 remand, the Veteran had a VA examination in November 2010.  He was afforded a VA examination in December 2011, pursuant to the November 2011 remand.  The Veteran failed to report for VA examinations scheduled in March and April 2013.  The Board remanded the case again in August 2013 as the Veteran's representative indicated that the Veteran had moved and that the examination notification letters had been sent to an incorrect address.  Thus, pursuant to the most recent remand, the RO scheduled the Veteran for another VA examination in September 2013 and the Veteran again failed to report without explanation.  The Board finds that there has been substantial compliance with the November 2010, November 2011, February 2013 and August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's PTSD is  manifested by occupational and social impairment with reduced reliability and productivity, due to such symptoms as flattened affect and disturbances of motivation and mood.   



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letters in November 2005 and May 2008, advised the Veteran of the information and evidence required to substantiate an increased rating claim.  The RO provided additional VCAA notice in May 2008 which satisfied the requirements of Vazquez.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claims being decided.  The service treatment records have been obtained, as well as post-service VA treatment records. 

The Veteran was afforded VA examinations in December 2005, September 2006, October 2006, November 2010 and December 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board remanded the case in February 2013 to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination in September 2013 but failed to report for the examination and did not provide any explanation as to why he was absent.  When a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  See 38 C.F.R. § 3.655 (2013).  In this case, as the Veteran had previously reported for VA examinations for his increased rating claim in December 2005, November 2010 and December 2011, denial as a matter of law is not deemed warranted.  The Board will adjudicate the claim based upon the evidence of record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for PTSD

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the rating criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Service connection for PTSD was granted in an October 1987 rating decision, and a 30 percent rating was assigned from December 1987.  A February 1991 rating
decision decreased the Veteran s evaluation to 10 percent disabling with an
effective date of May 1991.  An October 2003 rating decision increased the evaluation for PTSD to 50 percent.  A claim for an increased rating was received in September 2005.  

A VA examination dated in October 2004 reflects that the Veteran symptoms of reported nightmares, hypervigilance and flashbacks.  The Veteran reported that he worked as a painter until four years prior and stopped working due to difficulty dealing with people.  The Veteran reported that he had previously been married for 10 years.  He reported that he had 10 children, with whom he had a good relationship.  

On mental status examination, the examiner noted that the Veteran's affect was blunted.  His speech, thought processes and thought content were normal.  There was no homicidal or suicidal ideation.  He was oriented to time, place and person.  His insight and judgment and impulse control were fair.  The VA examiner assigned a GAF score of 45.  The examiner opined that the Veteran's psychiatric problems did not prevent him from getting employment.  The VA examiner indicated that the Veteran was competent.  

A December 2005 VA examination reflects that the Veteran again reported nightmares, flashbacks,  hypervigilance, depression and anxiety.  The Veteran reported that he had worked as a painter in the past but had problems working because of irritability.  The Veteran reported that he was not currently working because he had too much leg pain and could not climb ladders.  The Veteran reported that he tended to isolate himself.   

On mental status examination, the Veteran was oriented to time, place and person.  His mood was depressed and affect blunted.  His thought process, thought content and speech were normal.  Insight and judgment were fair.  There was no suicidal or homicidal ideation.  His impulse control was fair.  It was noted that the Veteran appeared isolative and had difficulty working.  A GAF score of 45 was assigned.  

The Veteran underwent an examination in November 2010.  The examiner opined that the Veteran was not able to maintain effective employment due to his PTSD.  The examiner assigned a GAF score of 39.  The examiner opined that the Veteran exhibited total occupational and social impairment as a result of PTSD.  However, the claims file was not available for review by the examiner at the time of the examination.  In a March 2011 supplemental opinion, the examiner indicated that he reviewed the claims file, and determined that the Veteran's presentation during the
November 2010 examination cast the examination findings in doubt.  The examiner stated that there were subjective distortions made by the Veteran that rendered the examination invalid.  The examiner recommended that the Veteran be reexamined by a different examiner.  

A report of a December 2011 VA examination reflects that the Veteran's reported symptoms included depressed mood, mild memory loss, such as forgetting names, directions or recent events, and chronic sleep impairment.  The examiner diagnosed "rule out PTSD" and "rule out cocaine dependence, in remission."  The VA examiner assigned a GAF score of 60.  The examiner stated that it was not possible to differentiate the symptoms of the diagnosed disorders.  The examiner noted that the Veteran provided information about his sobriety which conflicted with other information in the record.  The examiner explained that it was uncertain whether the Veteran had been sober for the time he stated.  The examiner stated that, if the Veteran had been sober for the time he stated, then his symptoms would be attributable to his PTSD, and if he has continued to use drugs, then his symptoms would be attributable to his drug dependence.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning at satisfactorily with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 60.  

The report indicates that the examiner was unable to resolve conflicting information from the November 2010 VA examination.  The examiner remarked that the Veteran gave information which conflicted with the records in the claims file.  The examiner stated that it was not possible to make a definitive diagnosis of PTSD or opioid dependence.  

The Board remanded the claim in February 2013 in order to obtain a VA examination with more conclusive determinations regarding impairment attributable to PTSD as differentiated from drug dependence.  The remand noted that this was based on questions concerning the veracity of the Veteran's subjective complaints.  The Board also noted that the December 2011 examiner recommended that a complete MMPI 2 with validity scales be conducted to make a more conclusive determination as to the impairment attributed to the Veteran's PTSD.   

The Veteran failed to report for the VA examination scheduled in September 2013.  The examination was sought to provide clarification regarding impairment associated with PTSD.  When a claimant fails to report for an examination scheduled in conjunction with an increased rating claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

After a review of the record, the Board concludes that the criteria for a rating in excess of 50 percent are not met.  The above evidence establishes that, during the appeal period, the Veteran has reported sleep difficulties, irritability, anxiety and depression.  VA examiners have indicated that the Veteran's PTSD is manifested by disturbances of motivation and mood, mild memory loss and sleep impairment.  GAF scores of 45 and 60 have been assigned.  

VA examinations indicate that the Veteran has fair insight and judgment is well-oriented.  The Veteran has reported social isolation.   Although the Veteran has reported difficulty with adapting to work or a work-like setting, the Veteran's occupational difficulties have not been attributed to PTSD.  The October 2004 VA examination indicated that the Veteran's PTSD did not prevent him from getting employment.  In December 2005, the Veteran reported that he was not working as a painter because he could not climb ladders.  As the Veteran did not report for a VA examination in September 2013, the record does not contain more current information regarding his occupational and social impairment due to PTSD.   GAF scores of 45 and 60 have been assigned during the appeal period.  The GAF score of 45 assigned in October 2004 indicates serious impairment; however, the more recent GAF score of 60 is indicative of moderate impairment.  The Board finds that the GAF score of 45, alone, is not sufficient to warrant a rating in excess of 50 percent, as the Veteran's PTSD symptomology, as a whole, does not approximate the criteria for the 70 percent rating.  The findings approximate occupational and social impairment with reduced reliability and productivity, which is contemplated by the currently assigned rating.

The evidence of record does not warrant a 70 percent rating under the General Rating Formula.  In making this finding, the Board excludes from consideration the November 2010 VA examination, which the examiner found to be invalid.  The other examination reports of record reflect that the Veteran does not have symptomatology associated with the criteria for a 70 percent rating.  He does not have symptoms such as (or analogous to) deficiencies in judgment, thinking or mood, suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure or irrelevant, near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence) or neglect of personal appearance and hygiene. 

Accordingly, for the reasons set for the above, the Board concludes that there is a preponderance of the evidence against the claim for a rating in excess of 50 percent for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, there has been no showing that the Veteran's disability picture is so exceptional that it could not be contemplated adequately by the applicable schedular rating criteria discussed above.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria consider the Veteran's occupational and social impairment, due to such symptoms as sleep impairment, irritability, anxiety and depression. 

Consequently, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for extraschedular consideration is not warranted. 
38 C.F.R. 3.321(b)(1). 

	
ORDER


A rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


